—-Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about July 15, 1993, which denied defendant’s motion to strike the action from the calendar unless plaintiff submits to an orthopedic examination, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in refusing to direct plaintiff to submit to a second physical examination by a doctor of defendant’s choosing, this time an orthopedist. That defendant, a year after its physical, examination of plaintiff by a plastic surgeon, became dissatisfied with its doctor’s ability to report on the full range of injuries alleged by plaintiff does not warrant such relief, where no new or additional injuries are claimed (DiMare v Mace Assocs., 178 AD2d 196), no showing is made that the first doctor was unqualified to render an orthopedic evaluation (cf., Rouen v Chrysler Credit Corp., 145 AD2d 381), and no other special circumstances have been shown. Concur—Rosenberger, J. P., Kupferman, Ross and Williams, JJ.